DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an elevating unit coupled to the support unit in a manner to slide in a direction, does not reasonably provide enablement for an elevating unit coupled to the support unit in a manner to slide in a vertical direction.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  The sliding direction could be said to have a vertical component; however, the direction is not directly vertical.  The way the invention is constructed, it does not appear that the items would be able to slide in a directly vertical direction (see annotated Figure below).  Claims 2-8 depend from claim 1.


    PNG
    media_image1.png
    513
    814
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (KR 1020090025600).  Regarding claim 1, Choi teaches a seat elevating device comprising: a support unit (14) having a first end portion coupled to a body of a vehicle (via 12/13) and a second end portion extending upward from the first end portion (see Figure 1), surrounding a space, and being connected (via 15b) to a first end and a second end of a bar (17); a driving unit (23) coupled to an inner side surface of the support unit (14) and equipped with a drive shaft (25) on a side surface thereof (see Figure 1); and an elevating unit (15b) connected to the drive shaft (25) through a gear engagement (41/43), provided with a sliding groove into which the bar (17) is to be inserted (see Figure 1), and coupled to the support unit (14) in a manner to slide in a vertical direction (see Figure 5), wherein the elevating unit (15b) is movable by being engaged with a gear (41) connected to the drive shaft (25) via a rack gear extending in a direction parallel to a sliding movement direction thereof (see Figure 1).

Regarding claim 6, Choi teaches wherein the support unit comprises a first hook that is coupled to a side surface of the second end portion, has a hook-shaped cross-section, and extends upward in parallel with the sliding movement direction of the elevating unit (see hook on 14 in Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636